UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10‑Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File No.001-37417 INVUITY, INC. (Exact name of the registrant as specified in its charter) Delaware 04-3803169 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
